Name: Commission Implementing Decision (EU) 2018/263 of 20 February 2018 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 889) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  means of agricultural production;  international trade
 Date Published: 2018-02-22

 22.2.2018 EN Official Journal of the European Union L 49/66 COMMISSION IMPLEMENTING DECISION (EU) 2018/263 of 20 February 2018 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2018) 889) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States, where there have been confirmed cases of that disease in domestic or feral pigs (the concerned Member States). The Annex to that Implementing Decision demarcates and lists certain areas of the concerned Member States in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation as regards that disease. The control measures laid down in that Implementing Decision are aimed at mitigating the risks of the spread of that disease. (2) African swine fever is a viral disease of domestic and feral pigs that can have serious socioeconomic consequences. Movements of infected animals, contaminated pig products and the illegal disposal of carcasses are the most significant means of spreading that disease. It is extremely important to avoid the diffusion of African swine fever related to human activity. Accordingly, in order to ensure that information on the animal health control measures laid down in Implementing Decision 2014/709/EU, including restrictions on movements of pigs and pig products, are effectively brought to the attention of travellers, including travellers by road, Member States should ensure that passenger transport operators and postal services bring those animal health control measures to the attention of travellers moving from the areas listed in the Annex to that Implementing Decision. These messages should be tailored to the level of risk of introduction of the disease. In addition, coordinated action by the competent authorities of the concerned Member States should ensure that information disseminated through specific public awareness campaigns is fit for purpose. (3) The risk of the spread of African swine fever in wildlife is linked to the natural slow spread of that disease among the wild boar populations, and also the risks linked to human activity, as demonstrated by the recent epidemiological evolution of that disease in the Union, and as documented by the European Food Safety Authority in the Scientific Opinion of the Panel on Animal Health and Welfare, published on 14 July 2015; in the Scientific Report Epidemiological analyses on African swine fever in the Baltic countries and Poland, published on 23 March 2017; and in the Scientific Report Epidemiological analyses of African swine fever in the Baltic States and Poland, published on 7 November 2017 (5). In order to take account of recent developments in the epidemiological evolution of African swine fever in the Union, and in order to combat the risks associated with the disease in a proactive manner, higher risk areas of a sufficient size should be demarcated for Poland and included in the lists in Part I and Part II of the Annex to Implementing Decision 2014/709/EU. (4) In addition, in order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU, and to prevent the further spread of African swine fever, while at the same time preventing any unnecessary disturbance to trade within the Union, and also avoiding unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be updated to take account of the changes in the epidemiological situation as regards that disease in Poland. (5) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/709/EU is amended as follows: (1) Article 15a, is replaced by the following: Article 15a Information obligations of the Member States 1. The Member States concerned shall ensure that passenger transport operators, including airport and port operators, travel agencies (including hunting trip organisers) and postal services operators are required to draw the attention of their customers to the control measures laid down in this Decision, in particular by providing information on the main prohibitions laid down in this Decision to travellers moving from the areas listed in the Annex to this Decision and customers of postal services in an appropriate way. For that purpose, the Member States concerned shall organise and carry out regular public awareness campaigns to promote and spread information on the control measures laid down in this Decision. 2. All Member States shall ensure that on all major land infrastructure routes, such as international communication roads, and related road networks, appropriate information on the risks of the transmission of African swine fever and on the control measures laid down in this Decision are brought to the attention of all travellers in a visible and prominent manner. In particular, that information shall be presented in a way that is easily understood by travellers coming from, and going to, the areas listed in the Annex to this Decision or from third countries at risk of the spread of African swine fever. 3. The Member States concerned shall coordinate their efforts to ensure that the information referred to in paragraph 1 is effectively disseminated by the transport operators and postal services operators to specifically identified target audiences. (2) The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 February 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) EFSA Journal 2015;13(7):4163 [92 pp.]; EFSA Journal 2017;15(3):4732 [73 pp.] and EFSA Journal 2017;15(11): 5068 [30 pp.]. ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. The Czech Republic The following areas in the Czech Republic:  okres UherskÃ © HradiÃ ¡tÃ ,  okres KromÃ Ã Ã ­Ã ¾,  okres VsetÃ ­n,  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  BÃ lov,  Biskupice u LuhaÃ ovic,  Bohuslavice nad VlÃ ¡Ã Ã ­,  Bohuslavice u ZlÃ ­na,  Brumov,  BÃ ezÃ ¯vky,  Bylnice,  Divnice,  Dobrkovice,  DolnÃ ­ Lhota u LuhaÃ ovic,  Doubravy,  Drnovice u ValaÃ ¡skÃ ½ch Klobouk,  Halenkovice,  Haluzice,  HornÃ ­ Lhota u LuhaÃ ovic,  HrÃ ¡dek na VlÃ ¡rskÃ © drÃ ¡ze,  HÃ ivÃ ­nÃ ¯v Ã jezd,  JestÃ abÃ ­ nad VlÃ ¡Ã Ã ­,  KaÃ ovice u LuhaÃ ovic,  Karlovice u ZlÃ ­na,  KelnÃ ­ky,  KladnÃ ¡-Ã ½ilÃ ­n,  Kochavec,  KomÃ ¡rov u Napajedel,  KÃ ekov,  KvÃ ­tkovice u Otrokovic,  Lhota u ZlÃ ­na,  Lipina,  LipovÃ ¡ u SlaviÃ Ã ­na,  LouÃ ka I,  LouÃ ka II,  Ludkovice,  LuhaÃ ovice,  MachovÃ ¡,  MiroÃ ¡ov u ValaÃ ¡skÃ ½ch Klobouk,  MysloÃ ovice,  Napajedla,  NÃ ¡vojnÃ ¡,  NedaÃ ¡ov,  NedaÃ ¡ova Lhota,  NevÃ ¡ovÃ ¡,  OldÃ ichovice u Napajedel,  Otrokovice,  PetrÃ ¯vka u SlaviÃ Ã ­na,  PodhradÃ ­ u LuhaÃ ovic,  PohoÃ elice u Napajedel,  Polichno,  Popov nad VlÃ ¡Ã Ã ­,  PoteÃ ,  Pozlovice,  Provodov na MoravÃ ,  Rokytnice u SlaviÃ Ã ­na,  Rudimov,  Ã etechov,  SalaÃ ¡ u ZlÃ ­na,  Sazovice,  Sehradice,  Sidonie,  SlaviÃ Ã ­n,  SlopnÃ ©,  Smolina,  SpytihnÃ v,  SvatÃ ½ Ã tÃ pÃ ¡n,  Ã anov,  Ã arovy,  Ã tÃ ­tnÃ ¡ nad VlÃ ¡Ã Ã ­,  Tichov,  TlumaÃ ov na MoravÃ ,  Ã jezd u ValaÃ ¡skÃ ½ch Klobouk,  ValaÃ ¡skÃ © Klobouky,  VelkÃ ½ OÃ echov,  Vlachova Lhota,  Vlachovice,  VrbÃ tice,  VysokÃ © Pole,  Ã ½lutava. 2. Estonia The following areas in Estonia:  Hiiu maakond. 3. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  Auces novada Vecauces un Ukru pagasts, Auces pilsÃ ta,  Jelgavas novada Platones, Vircavas, Jaunsvirlaukas, Vilces, Lielplatones, Elejas un Sesavas pagasts,  KuldÃ «gas novada Gudenieku, Turlavas, SnÃ peles un Laidu pagasts,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  republikas pilsÃ ta Jelgava,  Saldus novada Ezeres, KursÃ «Ã ¡u, Novadnieku, PampÃ Ã ¼u, Saldus, ZaÃ as un ZirÃ u pagasts, Saldus pilsÃ ta,  Skrundas novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  TÃ rvetes novads,  Ventspils novada JÃ «rkalnes pagasts. 4. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : KruopiÃ ³ ir PapilÃ s seniÃ «nijos,  JoniÃ ¡kio rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ : ErÃ ¾vilko, SmalininkÃ ³ ir VieÃ ¡vilÃ s seniÃ «nijos,  Kalvarijos savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ : Sedos, Ã erkÃ ¡nÃ nÃ ³, TirkÃ ¡liÃ ³ ir Ã ½idikÃ ³ seniÃ «nijos,  PagÃ giÃ ³ savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Girkalnio ir KalnÃ «jÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr A1, NemakÃ ¡Ã iÃ ³, PaliepiÃ ³, RaseiniÃ ³, RaseiniÃ ³ miesto ir ViduklÃ s seniÃ «nijos,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  TauragÃ s rajono savivaldybÃ ,  TelÃ ¡iÃ ³ rajono savivaldybÃ : NevarÃ nÃ ³ ir TryÃ ¡kiÃ ³ seniÃ «nijos. 5. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gmina Stare Juchy w powiecie eÃ ckim,  gmina Dubeninki w powiecie goÃ dapskim,  gmina Ruciane  Nida i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 58 oraz miasto Pisz w powiecie piskim,  gminy GiÃ ¼ycko z miastem GiÃ ¼ycko, Kruklanki, MiÃ ki, Wydminy i Ryn w powiecie giÃ ¼yckim,  gmina MikoÃ ajki w powiecie mrÃ gowskim,  gminy Kowale Oleckie, Olecko, Ã wiÃtajno i czÃÃ Ã  gminy Wieliczki poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 655 w powiecie oleckim,  gminy Bartoszyce z miastem Bartoszyce i SÃpopol w powiecie bartoszyckim,  gminy Lidzbark WarmiÃ ski z miastem Lidzbark WarmiÃ ski, Lubomino, Orneta i Kiwity w powiecie lidzbarskim,  czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 509 w powiecie braniewskim,  gminy Godkowo, Milejewo, MÃ ynary, PasÃ Ãk i Tolkmicko w powiecie elblÃ skim,  powiat miejski ElblÃ g. w wojewÃ ³dztwie podlaskim:  gmina BraÃ sk z miastem BraÃ sk, gminy Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski) i miasto Bielsk Podlaski w powiecie bielskim,  gminy Dziadkowice, Grodzisk i Perlejewo w powiecie siemiatyckim,  gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim,  gminy Juchnowiec KoÃ cielny, SuraÃ ¼ i PoÃ wiÃtne w powiecie biaÃ ostockim,  powiat zambrowski,  gminy BakaÃ arzewo, WiÃ ¼ajny, PrzeroÃ l, FilipÃ ³w, czÃÃ Ã  gminy Raczki poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 655 i czÃÃ Ã  gminy SuwaÃ ki poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 655 w powiecie suwalskim,  gminy Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  gminy Ã omÃ ¼a, Miastkowo, NowogrÃ ³d, PiÃ tnica, Ã niadowo i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim,  powiat miejski Ã omÃ ¼a. w wojewÃ ³dztwie mazowieckim:  gminy CeranÃ ³w, KosÃ ³w Lacki, Sabnie, SterdyÃ , czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  gminy GrÃbkÃ ³w, Liw, Miedzna i miasto WÃgrÃ ³w w powiecie wÃgrowskim,  gminy KotuÃ , Mokobody, Wodynie, SkÃ ³rzec i Siedlce w powiecie siedleckim,  powiat miejski Siedlce,  gminy RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  powiat ostrowski,  gminy MaÃ a WieÃ  i WyszogrÃ ³d w powiecie pÃ ockim,  gminy CzerwiÃ sk nad WisÃ Ã , Joniec, Naruszewo i ZaÃ uski w powiecie pÃ oÃ skim,  gmina Nasielsk w powiecie nowodworskim,  gminy Obryte, Winnica, Zatory i PuÃ tusk z miastem PuÃ tusk w powiecie puÃ tuskim,  gmina Somianka w powiecie wyszkowskim,  gminy DÃ brÃ ³wka, KlembÃ ³w, PoÃ wiÃtne i TÃ uszcz w powiecie woÃ omiÃ skim,  gminy MiÃ sk Mazowiecki z miastem MiÃ sk Mazowiecki, Mrozy, CegÃ Ã ³w, DÃbe Wielkie, HalinÃ ³w, KaÃ uszyn, Siennica, StanisÃ awÃ ³w, i Latowicz w powiecie miÃ skim,  gminy Borowie, Garwolin z miastem Garwolin, MiastkÃ ³w KoÃ cielny, ParysÃ ³w, Pilawa i Wilga w powiecie garwoliÃ skim,  gminy Lesznowola i Tarczyn w powiecie piaseczyÃ skim,  gminy GrÃ ³jec, Jasieniec i Warka w powiecie grÃ ³jeckim,  gminy GrabÃ ³w nad PilicÃ i Magnuszew w powiecie kozienickim,  gminy BrwinÃ ³w, MichaÃ owice, Nadarzyn, PiastÃ ³w, PruszkÃ ³w i Raszyn w powiecie pruszkowskim,  gminy BaranÃ ³w, Grodzisk Mazowiecki, MilanÃ ³wek i Podkowa LeÃ na w powiecie grodziskim,  gminy IÃ Ã ³w, MÃ odzieszyn, Nowa Sucha, Rybno, Sochaczew z miastem Sochaczew i Teresin w powiecie sochaczewskim. w wojewÃ ³dztwie lubelskim:  gminy CycÃ ³w, Ludwin, Ã Ãczna, MilejÃ ³w, PuchaczÃ ³w i Spiczyn w powiecie Ã ÃczyÃ skim,  gmina Borki w powiecie radzyÃ skim,  gmina AdamÃ ³w, Krzywda, Serokomla, WojcieszkÃ ³w i Wola MysÃ owska w powiecie Ã ukowskim,  gminy Dorohusk, Dubienka, KamieÃ , CheÃ m, Siedliszcze, Rejowiec, Rejowiec Fabryczny z miastem Rejowiec Fabryczny i Ã »mudÃ º w powiecie cheÃ mskim,  powiat miejski CheÃ m,  gminy Firlej, Kock, Kamionka, MichÃ ³w, LubartÃ ³w z miastem LubartÃ ³w, Serniki, OstrÃ ³w Lubelski i UÃ cimÃ ³w w powiecie lubartowskim. PART II 1. The Czech Republic The following areas in the Czech Republic:  katastrÃ ¡lnÃ ­ Ã ºzemÃ ­ obcÃ ­ v okrese ZlÃ ­n:  BratÃ ejov u Vizovic,  BÃ eznice u ZlÃ ­na,  BÃ ezovÃ ¡ u ZlÃ ­na,  DeÃ ¡nÃ ¡ u ZlÃ ­na,  DolnÃ ­ Ves,  DrÃ ¾kovÃ ¡,  FryÃ ¡tÃ ¡k,  HornÃ ­ Ves u FryÃ ¡tÃ ¡ku,  HostiÃ ¡ovÃ ¡,  Hrobice na MoravÃ ,  HvozdnÃ ¡,  ChrastÃ Ã ¡ov,  Jaroslavice u ZlÃ ­na,  JasennÃ ¡ na MoravÃ ,  KaÃ ¡ava,  KleÃ Ã ¯vka,  Kostelec u ZlÃ ­na,  Kudlov,  Lhotka u ZlÃ ­na,  Lhotsko,  LÃ ­pa nad DÃ evnicÃ ­,  Louky nad DÃ evnicÃ ­,  Lukov u ZlÃ ­na,  LukoveÃ ek,  Lutonina,  LuÃ ¾kovice,  Malenovice u ZlÃ ­na,  MladcovÃ ¡,  Neubuz,  Ostrata,  PodkopnÃ ¡ Lhota,  PrÃ ¡tnÃ ©,  PÃ Ã ­luky u ZlÃ ­na,  RackovÃ ¡,  RakovÃ ¡,  SluÃ ¡ovice,  Ã tÃ ­pa,  TeÃ ovice,  Trnava u ZlÃ ­na,  Ublo,  VelÃ ­kovÃ ¡,  VeselÃ ¡ u ZlÃ ­na,  VÃ ­tovÃ ¡,  Vizovice,  VlÃ kovÃ ¡,  VÃ ¡emina,  ZÃ ¡dveÃ ice,  ZlÃ ­n,  Ã ½elechovice nad DÃ evnicÃ ­. 2. Estonia The following areas in Estonia:  Haapsalu linn,  Hanila vald,  Harju maakond,  IDA-Viru maakond,  JÃ µgeva maakond,  JÃ ¤rva maakond,  Kihelkonna vald,  Kullamaa vald,  Kuressaare linn,  LÃ ¤Ã ¤ne-Viru maakond,  LÃ ¤Ã ¤ne-Saare vald,  osa Leisi vallast, mis asub lÃ ¤Ã ¤ne pool Kuressaare-Leisi maanteest (maantee nr 79),  Lihula vald,  Martna vald,  Muhu vald,  Mustjala vald,  Osa Noarootsi vallast, mis asub pÃ µhja pool maanteest nr 230,  NÃ µva vald,  Pihtla vald,  PÃ ¤rnu maakond (vÃ ¤lja arvatud Audru ja TÃ µstamaa vald),  PÃ µlva maakond,  Rapla maakond,  Osa Ridala vallast, mis asub edela pool maanteest nr 31,  Ruhnu vald,  Salme vald,  Tartu maakond,  Torgu vald,  Valga maakond,  Viljandi maakond,  Vormsi vald,  VÃ µru maakond. 3. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novada KastuÃ ¼inas, GrÃ veru un Ã Ã ·eltovas pagasts,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novads,  Auces novada BÃ nes, Lielauces un Ã ªles pagasts,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novads,  Bauskas novads,  BeverÃ «nas novads,  BrocÃ nu novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novads,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novada daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a A2,  Gulbenes novads,  Iecavas novads,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a P10, IkÃ ¡Ã ·iles pilsÃ ta,  IlÃ «kstes novads,  Jaunjelgavas novads,  Jaunpiebalgas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada GlÃ «das, ZaÃ ¼enieku, SvÃ tes, Kalnciema, LÃ «vbÃ rzes un Valgundes pagasts,  Kandavas novads,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V81 un V128,  Krustpils novads,  KuldÃ «gas novada Ã doles, Ã ªvandes, KurmÃ les, Padures, PelÃ u, Rumbas, Rendas, Kalibes un VÃ rmes pagasts, KuldÃ «gas pilsÃ ta,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novada Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les un ViÃ ¼Ã ·enes pagasts, LimbaÃ ¾u pilsÃ ta,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novada Mazzalves pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a P73 un uz rietumiem no autoceÃ ¼a 932,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novada Saunas pagasts,  PriekuÃ ¼u novada Veselavas pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P28 un rietumiem no autoceÃ ¼a P20,  Raunas novada Drustu pagasts un Raunas pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A2,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novada AudriÃ u, BÃ rzgales, Ã ornajas, DricÃ nu, Gaigalavas, GriÃ ¡kÃ nu, Ilzeskalna, Kantinieku, Kaunatas, LendÃ ¾u, LÃ «znavas, Maltas, MÃ koÃ kalna, NagÃ ¼u, Ozolaines, OzolmuiÃ ¾as, Rikavas, NautrÃ nu, Sakstagala, Silmalas, StoÃ ¼erovas, StruÃ ¾Ã nu un VÃ rÃ mu pagasts un FeimaÃ u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  Rojas novads,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P10,  RugÃ ju novads,  RundÃ les novads,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Saldus novada JaunlutriÃ u, LutriÃ u un Ã Ã ·Ã des pagasts,  Saulkrastu novads,  Siguldas novada Mores pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P3,  SkrÃ «veru novads,  Smiltenes novads,  StrenÃ u novads,  Talsu novads,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novada ElkÃ ¡Ã u un ViesÃ «tes pagasts, ViesÃ «tes pilsÃ ta,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 4. Lithuania The following areas in Lithuania:  AkmenÃ s rajono savivaldybÃ : AkmenÃ s, Naujosios AkmenÃ s kaimiÃ ¡koji, Naujosios AkmenÃ s miesto ir Ventos seniÃ «nijos,  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : AndrioniÃ ¡kio, AnykÃ ¡Ã iÃ ³, DebeikiÃ ³, Kavarsko seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ s rytus nuo kelio Nr. 1205 ir Ã ¯ Ã ¡iaurÃ rytus nuo kelio Nr. 1218, KurkliÃ ³, SkiemoniÃ ³, SvÃ dasÃ ³, TroÃ ¡kÃ «nÃ ³ ir VieÃ ¡intÃ ³ seniÃ «nijos,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ : GirdÃ ¾iÃ ³, Jurbarko miesto, JurbarkÃ ³, JuodaiÃ iÃ ³, RaudonÃ s, SeredÃ ¾iaus, Veliuonos,SkirsnemunÃ s ir Ã imkaiÃ iÃ ³ seniÃ «nijos,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ s: Akademijos, AlÃ ¡Ã nÃ ³, Batniavos, Domeikavos, EÃ ¾erÃ lio, Garliavos apylinkiÃ ³, Garliavos, KarmÃ lavos, KaÃ erginÃ s, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos apylinkiÃ ³, Vilkijos, ZapyÃ ¡kio seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ  savivaldybÃ s: Dotnuvos, GudÃ ¾iÃ «nÃ ³, JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr 3514 ir Nr 229, KrakiÃ ³, KÃ dainiÃ ³ miesto, SurviliÃ ¡kio, Truskavos, VilainiÃ ³ ir Ã Ã tos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  MaÃ ¾eikiÃ ³ rajono savivaldybÃ s: LaiÃ ¾uvos, MaÃ ¾eikiÃ ³ apylinkÃ s, MaÃ ¾eikiÃ ³, ReivyÃ iÃ ³ ir ViekÃ ¡niÃ ³ seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : KlovainiÃ ³, Rozalimo, LygumÃ ³, Pakruojo, Ã ½eimelio, Linkuvos ir PaÃ ¡vitinio seniÃ «nijos,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seninÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ pietus nuo kelio Nr. 3004,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kÃ lio apylinkiÃ ³, JoniÃ ¡kÃ lio miesto, SaloÃ iÃ ³ ir PuÃ ¡aloto seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ : Ariogalos, Betygalos, PagojukÃ ³ ir Ã iluvos seniÃ «nijos ir KalnÃ «jÃ ³ ir Girkalnio seniÃ «nijÃ ³ dalisÃ ¯ pietus nuo kelio Nr. A1,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 5. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, Prostki i gmina wiejska EÃ k w powiecie eÃ ckim,  czÃÃ Ã  gminy Wieliczki poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ nr 655 w powiecie oleckim,  gmina Orzysz, BiaÃ a Piska i czÃÃ Ã  gminy Pisz poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ nr 58 w powiecie piskim,  gmina GÃ ³rowo IÃ aweckie z miastem GÃ ³rowo IÃ aweckie w powiecie bartoszyckim,  gminy Braniewo z miastem Braniewo, Lelkowo, PieniÃÃ ¼no, Frombork, PÃ oskinia i czÃÃ Ã  gminy WilczÃta poÃ oÃ ¼ona na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 509 w powiecie braniewskim. w wojewÃ ³dztwie podlaskim:  czÃÃ Ã  gminy Wizna poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na poÃ udnie od linii wyznaczonÃ przez drogÃ nr 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  gmina Drohiczyn w powiecie siemiatyckim,  gmina Dubicze Cerkiewne, CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Kobylin-Borzymy i SokoÃ y w powiecie wysokomazowieckim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, Ã apy, MichaÃ owo, SupraÃ l, TuroÃ Ã  KoÃ cielna, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), gminy Orla i BoÃ ki w powiecie bielskim,  powiat sejneÃ ski,  gminy Jeleniewo, Rutka-Tartak, Szypliszki czÃÃ Ã  gminy Raczki poÃ oÃ ¼ona na poÃ udnie od linii wyznaczonej przez drogÃ 655 i czÃÃ Ã  gminy SuwaÃ ki poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 655 w powiecie suwalskim,  powiat miejski SuwaÃ ki,  gminy AugustÃ ³w z miastem AugustÃ ³w, BargÃ Ã ³w KoÃ cielny, Nowinka, PÃ aska i Sztabin w powiecie augustowskim,  powiat sokÃ ³lski,  powiat miejski BiaÃ ystok. w wojewÃ ³dztwie mazowieckim:  gmina Przesmyki, Domanice, SuchoÃ ¼ebry, Mordy, WiÃ niewi Zbuczyn w powiecie siedleckim,  gmina Repki, JabÃ onna Lacka, czÃÃ Ã  gminy Bielany poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 i czÃÃ Ã  gminy wiejskiej SokoÃ Ã ³w Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 63 w powiecie sokoÃ owskim,  gminy Ã osice i Olszanka w powiecie Ã osickim,  gmina BrochÃ ³w w powiecie sochaczewskim,  gminy CzosnÃ ³w, Leoncin, miasto Nowy DwÃ ³r Mazowiecki, PomiechÃ ³wek i Zakroczym w powiecie nowodworskim,  gmina Pokrzywnica w powiecie puÃ tuskim,  gminy KobyÃ ka, Marki, Radzymin, WoÃ omin, Zielonka i ZÃ bki w powiecie woÃ omiÃ skim,  gmina SulejÃ ³wek w powiecie miÃ skim,  powiat warszawski zachodni,  powiat legionowski,  powiat otwocki,  gminy Konstancin  Jeziorna, Piaseczno, PraÃ ¼mÃ ³w i GÃ ³ra Kalwaria w powiecie piaseczyÃ skim,  gmina ChynÃ ³w w powiecie grÃ ³jeckim,  powiat miejski Warszawa. w wojewÃ ³dztwie lubelskim:  gminy WohyÃ , Ulan-Majorat Czemierniki i miasto RadzyÃ  Podlaski w powiecie radzyÃ skim,  gmina wiejska Ã ukÃ ³w z miastem Ã ukÃ ³w, Stanin, Stoczek Ã ukowski z miastem Stoczek Ã ukowski i TrzebieszÃ ³w w powiecie Ã ukowskim,  gminy Stary Brus i Urszulin w powiecie wÃ odawskim,  gminy Rossosz, Wisznice, SÃ awatycze, SosnÃ ³wka, Tuczna i Ã omazy w powiecie bialskim,  gminy DÃbowa KÃ oda, JabÃ oÃ , MilanÃ ³w, Parczew, Sosnowica i SiemieÃ  w powiecie parczewskim,  gminy NiedÃ ºwiada i OstrÃ ³wek w powiecie lubartowskim,  gminy Ruda Huta, Sawin i Wierzbica w powiecie cheÃ mskim. PART III 1. Estonia The following areas in Estonia:  Audru vald,  LÃ ¤Ã ¤ne-Nigula vald,  Laimjala vald,  osa Leisi vallast, mis asub ida pool Kuressaare-Leisi maanteest (maantee nr 79),  Osa Noarootsi vallast, mis asub lÃ µuna pool maanteest nr 230,  Orissaare vald,  PÃ ¶ide vald,  Osa Ridala vallast, mis asub kirde pool maanteest nr 31,  TÃ µstamaa vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Aglonas novada Aglonas pagasts,  Auces novada VÃ «tiÃ u pagasts,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Garkalnes novada daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a A2,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a P10,  InÃ ukalna novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada VidriÃ ¾u pagasts,  Neretas novada Neretas, Pilskalnes, Zalves pagasts un Mazzalves pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a P73 un uz austrumiem no autoceÃ ¼a 932,  PriekuÃ ¼u novada Liepas un MÃ rsÃ nu pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P28 un austrumiem no autoceÃ ¼a P20,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Raunas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a A2,  RÃ zeknes novada FeimaÃ u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P10,  Salaspils novads,  Saldus novada Jaunauces, Rubas, Vadakstes un ZvÃ rdes pagasts,  SÃ jas novads,  Siguldas novada Siguldas pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P3, un Siguldas pilsÃ ta,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VÃ rkavas novads,  ViesÃ «tes novada Rites un Saukas pagasts. 3. Lithuania The following areas in Lithuania:  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : Kavarsko seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 1205 ir Ã ¯ pietus nuo kelio Nr. 1218 ir Traupio seniÃ «nija,  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  DruskininkÃ ³ savivaldybÃ ,  Kauno rajono savivaldybÃ : BabtÃ ³, Ã ekiÃ ¡kÃ s ir VandÃ ¾iogalos seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : PelÃ dnagiÃ ³, Pernaravos seniÃ «nijos ir JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr 3514 ir Nr 229,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : Guostagalio seniÃ «nija,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, NaujamiesÃ io, PaÃ ¯strio, Raguvos, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 3004,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³, KrinÃ ino, NamiÃ ¡iÃ ³, Pasvalio apylinkiÃ ³, Pasvalio miesto, PumpÃ nÃ ³ ir VaÃ ¡kÃ ³ seniÃ «nijos,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy Jedwabne i PrzytuÃ y oraz czÃÃ Ã  gminy Wizna, poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  gmina Lipsk w powiecie augustowskim,  czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy, Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim. w wojewÃ ³dztwie mazowieckim:  gminy PlaterÃ ³w, Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim,  gminy Korczew i Paprotnia w powiecie siedleckim. w wojewÃ ³dztwie lubelskim:  gminy KodeÃ , KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim,  powiat miejski BiaÃ a Podlaska,  gminy RadzyÃ  Podlaski, KomarÃ ³wka Podlaska i KÃ kolewnica w powiecie radzyÃ skim,  gminy Hanna, HaÃ sk, Wola Uhruska, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  gmina PodedwÃ ³rze w powiecie parczewskim. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.